IN THE DISTRICT COURT OF APPEAL
                                         FIRST DISTRICT, STATE OF FLORIDA

DERRICK C. LARRY,                        NOT FINAL UNTIL TIME EXPIRES TO
                                         FILE MOTION FOR REHEARING AND
      Petitioner,                        DISPOSITION THEREOF IF FILED

v.                                       CASE NO. 1D16-0914

J.H. WHITEHURST,

     Respondent.
___________________________/

Opinion filed December 6, 2016.

Petition for Writ of Certiorari -- Original Jurisdiction.

Derrick C. Larry, pro se, Petitioner.

Kenneth S. Steely, General Counsel, and Sheron Wells, Assistant General Counsel,
Florida Department of Corrections; Rana M. Wallace, General Counsel, and Mark
Hiers, Assistant General Counsel, Florida Commission on Offender Review,
Tallahassee, for Respondent.




PER CURIAM.

      The petition for writ of certiorari is denied on the merits.

ROBERTS, C.J., MAKAR and M.K. THOMAS, JJ., CONCUR.